

Exhibit 10.57
September 17, 2015




Ralph Macchio
24 Cherokee Court
Sparta, NJ 07871
Dear Ralph:
This letter (the “Amendment”) amends the agreement dated July 21, 2014, as
amended by letter dated January 21, 2015, (the “Agreement”) between you and Coty
Inc. (the “Company” and, collectively with its affiliates, “Coty”). The parties
agree as follows:
1.
Effective Date. This Amendment will be effective beginning on the date you have
executed the Amendment and delivered it to the Company and it has become
irrevocable pursuant to paragraph 10.



2.
Scheduled Separation Date. Paragraph 2 of the Agreement is amended by replacing
December 31, 2015 with December 31, 2016.



3.
FY15 APP Bonus. Paragraph 5(b) of the Agreement is replaced in its entirety by
the following:



(b)
FY 15 APP Bonus. You will be eligible to earn for each of the fiscal year ending
June 30, 2015 (“FY15”) a bonus (“FY15 Bonus”) under the Coty Inc. Annual
Performance Plan (“APP Plan”) based on the Company’s financial performance and
your personal performance objectives for FY15, as previously set by the Company.
The evaluation of your personal performance objectives is at the sole discretion
of the Company, in accordance with prior evaluation criteria. The FY15 Bonus
will be paid at the same time and be subject to the same plan guidelines as for
active employees.

4.
Retirement Treatment. Paragraph 6(a) of the Agreement is amended by substituting
“December 31, 2016” for “December 31, 2015”.



5.
FY 16 Bonus. Paragraph 6(e) of the Agreement is replaced in its entirety by the
following:



(e)
FY16 Bonus. Provided you remain employed through June 30, 2016, you will be
eligible to earn for the fiscal year ending June 30, 2016 (“FY16”) a bonus under
the APP Plan (“FY16 Bonus”). If your employment terminates on or after December
31, 2015 but prior to June 30, 2016, you will eligible to earn a prorated FY16
Bonus for the time you were employed. The FY16 Bonus will be calculated in the
same manner as the FY15 APP Bonus.

6.
FY 17 Bonus. The following new paragraph 6(f) is added to the Agreement:



(f)
FY17 Bonus. Provided you remain reemployed through December 31, 2016, you will
be eligible to earn for the fiscal year ending June 30, 2017 (“FY17”) a bonus
under the APP Plan (“FY17 Bonus”). The FY17 Bonus shall be prorated to December
31, 2016 and will be calculated at a factor of one (1). The FY17 Bonus will be
paid no later than December 31, 2016.

7.
No Reliance. You acknowledge that the Company has made no promises, commitments
or representations to you other than those contained in this Amendment and that
you have not relied upon any statement or representation made by the Company
with respect to the basis or effect of this Amendment.







--------------------------------------------------------------------------------



8.
Consultation with Counsel. You are hereby advised to consult and have had the
opportunity to consult with an attorney before signing this Amendment.



9.
Opportunity to Consider. You acknowledge that you were given 21 days in which to
review and consider this Amendment, and that if you executed it before the end
of the 21-day period such early execution was completely voluntary.



10.
Opportunity to Revoke. You acknowledge that for a period of seven days after you
sign this Amendment you have the right to revoke it by providing notice in
writing to the Company’s General Counsel, by hand delivery, certified mail or
overnight courier. This Amendment will not become effective and enforceable
until after the expiration of the seven-day revocation period.



11.
Confirmation of Agreement. Except as expressly modified by this Amendment, the
Agreement is confirmed and shall continue to be and remain in full force and
effect in accordance with its terms. Any existing or future reference to the
Agreement and any document or instrument delivered in connection with the
Agreement shall be deemed to be a reference to the Agreement as modified by this
Amendment. To the extent that anything in this Amendment is inconsistent with
anything in the Agreement, this Amendment shall control.



12.
Counterparts. This Amendment may be executed in counterparts, each of which will
be an original, and all of which will constitute one and the same instrument.



13.
Governing Law. This Amendment is governed by the laws of the State of New York,
without regard to its conflict of law provisions.



If this Amendment is acceptable to you, please indicate your agreement by
signing and dating below.
Sincerely,
COTY INC.
/s/Jules Kaufman
 
 
 
By:
Jules Kaufman
 
 
 
Senior Vice President and General Counsel
 
 
 

I acknowledge that I have read this Amendment, and that I understand and
voluntarily accept its terms.
THIS IS A LEGALLY ENFORCEABLE DOCUMENT.
/s/Ralph Macchio
 
10/1/2015
 
Ralph Macchio
 
Date
 
 
 
 
 





